DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Therefore, the references cited in paragraphs 0072 and 0086 of the published application are not considered until submitted in an IDS.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that the method of Claim 1 cannot be carried out by another materially different apparatus, i.e. a split.  However, this is not persuasive because applicant does not give any reasons why this is the case, other than asserting that it would be apparent to a skilled artisan.  The absence of the limitation of the mechanical linkage as well as data acquisition apparatus in Claim 1 indicates that the method does not materially 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/25/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-17 remain pending and under prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data acquisition apparatus of Claim 6, mechanical linkage of Claim 9 and 14, motion tracking system of Claim 10, and sensors and hardware of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “data acquisition apparatus” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 6 recites a “data acquisition apparatus”. The specification fails to provide details about the structure of the data acquisition apparatus.  For example, the specification does not disclose if the apparatus is merely for collecting data or if it also includes a processing function.  Therefore, the Applicants have failed to demonstrate possession of the full scope of claim 6, since only the idea of a data acquisition apparatus has been addressed by the specification, and not the particularities by which the claimed function is actually accomplished. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “other stimuli” in line 12. The limitation “other stimuli” is a broad term, and one of ordinary skill in the art would not be apprised of the scope of the invention, as it is unclear what “other stimuli” are used and how.
Claim 6, the limitation “data acquisition apparatus” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the limitation “acquisition” is considered a function of the data acquisition apparatus.  The boundaries of this claim limitation are ambiguous, for example, it is unclear if the acquisition apparatus is only used for acquisition or if it also includes processing function; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim limitation “data acquisition apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As described in the 35 U.S.C. 112(a) rejection above, the specification fails to provide details about the structure of the data acquisition apparatus. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
	In regard to Claim 1, the recitation of “restricting movement of at least a portion of a limb” suggests that the limb is physically restricted.  However, the specification does not clearly explain how the movement must be restricted.  Therefore, clarification is requested.  In the rejection that follows, it is assumed that no physical restriction is necessary, i.e. the user is instructed to move the limb in an area and thus it is “restricted”.
Claim 6, 11, 12, it is unclear if “a presented object” is the same or different from “the object” introduced in Claim 1.  While it is assumed that both are one and the same, clarification is requested and proper antecedent basis is required.
In regard to Claim 8, 13, it is unclear if “presenting objects” is the same or different from “the object” introduced in Claim 1.  While it is assumed that both are one and the same, clarification is requested and proper antecedent basis is required.
Because of their dependence upon claim 1, claims 2-5, 7, 9-10, and 14-17 have also been rejected under 112(b) as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s), at least in part the following step(s): 
“i) restricting movement of at least one portion of a limb of the subject to movement within a workspace; ii) presenting an object to the subject, wherein the object moves towards a position of the at least one portion of the limb in the workspace; iii) obtaining position data and/or motion data and/or kinetic data of the limb or one or more portions thereof with respect to the object as the subject interacts with the object; iv) restricting the time period during which the 
These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally, i.e. a mental task in the human mind, such as a physical therapist holding out his/her arm as an object for the subject to move towards with the limb of the subject, the time period being the time of the exercise, and obtaining position/motion/kinetic data from the limb of the subject, and mentally constructing a data set and analyzing the data set by to give an output result of “ok” or “not okay” sensorimotor performance in the subject, and then repeating the steps.  In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. 
The claim(s) include(s) the additional step(s)/element(s): “restricting the time period during which the subject can interact with the object to a set time period; wherein, for a portion of the plurality of trials, a perturbation is used; wherein the perturbation is a change related to the subject, object, or other stimuli.”  However, the additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are well-understood, routine and conventional in the art (i.e. restricting the time period doesn’t change the general method, and the perturbation is common in that 
For example, there is no evidence that the mental concepts above are an improvement to the functioning of a computer or to another technology or technical field; there are no additional elements that apply or use the mental concepts to effect a particular treatment or prophylaxis for a disease or medical condition; there are no additional elements that implement the mental concepts or are used in conjunction with the mental concepts that are particular to machine or manner of manufacture; there is no additional element that effects a physical transformation or reduction of a particular article to a different state or thing; there is no additional element that applies or uses the mental concepts in some other meaningful way beyond generally linking the use of the mental concept to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the mental concept.  Therefore, the steps above are considered an abstract idea that is not integrated into a practical application.
In regard to Claim 6, 8-10, and 14 recite(s) the following additional element(s): ”data acquisition apparatus, virtual/augmented reality, mechanical linkage, motion tracking system, and sensors.” The additional element(s) is/are recited with a high level of generality (i.e. data acquisition apparatus as a generic component performing generic computer function, VR/AR, motion tracking, sensor) such that it amounts to no more than instructions to apply the exception using a generic computer component or constitute well-understood, routine and conventional structures in the art.  For example, see US Pat No.  8740794.  Therefore, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephen (US Pat No. 8740794).

In regard to Claim 1, Stephen discloses a method for assessing sensorimotor performance of a subject, comprising: 
i) restricting movement of at least one portion of a limb of the subject to movement within a workspace (Col.4: 50-67); 
ii) presenting an object to the subject, wherein the object moves towards a position of the at least one portion of the limb in the workspace (Col.4: 50-67); 
iii) obtaining position data and/or motion data and/or kinetic data of the limb or one or more portions thereof with respect to the object as the subject interacts with the object (Col.4: 50-67); 

v) repeating ii, iii, and iv for a plurality of trials (Col.11: 49-56); 
wherein, for a portion of the plurality of trials, a perturbation is used; wherein the perturbation is a change related to the subject, object, or other stimuli (Col.4: 16-39; Col.11: 57-Col.14: 5); 
v) constructing a data set from the obtained position data and/or motion data and/or kinetic data for the plurality of trials (Col.4: 50-67); and 
vi) analyzing the data set and outputting a result that provides information about sensorimotor performance in the subject (Col.4: 50-67). 

2. The method of claim 1, wherein each perturbation is the same or different and is selected from perturbing the movement of the object, perturbing motion of the limb or the at least one portion thereof, and changing a feature of the object such that the subject must respond to the change by either interacting with the object or avoid interacting with the object (Col.4: 16-39; Col.11: 57-Col.14: 5). 
3. The method of claim 1, wherein the time period is adjusted according to a selected perturbation (Col.13: 45-65). 
4. The method of claim 1, wherein the time period is randomly adjusted to include both the set time period and a time period longer than the set time period, i.e. set time period is original time period (Col.13: 45-65). 

6. The method of claim 1, comprising using data acquisition apparatus to obtain position data and/or motion data and/or kinetic data of the limb or the at least one portion of the limb with respect to a presented object (Col.3: 1-16). 
7. The method of claim 1, comprising obtaining data relating to one or more autonomic functions of the subject (Col.3: 35-42). 
8. The method of claim 1, comprising presenting objects to the subject using virtual reality or augmented reality in two or three dimensions (Col.3: 43-46). 
9. The method of claim 1, comprising using a mechanical linkage to obtain position data and/or motion data and/or kinetic data of the limb or the at least one portion of the limb (Col.3: 47-55). 
10. The method of claim 1, comprising using a motion tracking system to obtain position data and/or motion data and/or kinetic data of the limb or the at least one portion of the limb (Col.3: 56-59). 
11. The method of claim 1, comprising determining kinetic trajectory data of the limb or the at least one portion of the limb with respect to a presented object (Col.3: 60-63). 
12. The method of claim 1, comprising determining speed and/or velocity of the limb or the at least one portion of the limb with respect to a presented object (Col.3: 64-67). 

14. The method of claim 9, wherein obtaining position data and/or motion data and/or kinetic data of the limb or the at least one portion of the limb comprises using a mechanical linkage attached to the limb, or a mechanical linkage grasped by the subject, or one or more sensors attached to the limb, and related hardware for detecting output signals from the one or more sensors (Col.3: 17-24). 
15. The method of claim 1, wherein assessing comprises diagnosing or detecting brain injury and/or a neurological disorder of the subject; wherein the result provides information about brain injury and/or a neurological disorder motor activity in the subject (Col.3: 1-16). 
16. The method of claim 1, wherein assessing comprises determining skill level of the subject performing an activity; wherein the result provides information about skill level in the subject (Col.10: 20-Col.11: 24).
17. The method of claim 16, wherein the activity is a sport, i.e. sport that requires paddles such as tennis (Col.10: 20-Col.11: 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791